

117 HR 5303 IH: September 11 Day of Remembrance Act
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5303IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mr. Zeldin (for himself, Mr. Trone, and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to designate September 11 Day of Remembrance as a legal public holiday.1.Short titleThis Act may be cited as the September 11 Day of Remembrance Act.2.September 11 Day of Remembrance as a legal public holidaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Labor Day the following:September 11 Day of Remembrance, September 11..